IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

    MARK FANSLER and LINDA                          )
    GOLDSTEIN,                                      )
                                                    )
             Plaintiffs,                            )
                                                    )
    v.                                              )
                                                    )   C.A. No.: N17C-09-015 EMD
    NORTH AMERICAN TITLE                            )
    INSURANCE COMPANY, R.                           )
    MATTHEW LONGO, LONGO &                          )
    ASSOCIATES, L.P., RICHARD M.                    )
    LONGO, HILLCREST ASSOCIATES,                    )
    INC. and GLOBAL TITLE, INC.,                    )
                                                    )
             Defendants.                            )


MEMORANDUM OPINION GRANTING DEFENDANTS RICHARD M. LONGO AND
HILLCREST ASSOCIATES, INC.’S MOTION FOR SUMMARY JUDGMENT ON THE
                   ISSUE OF NEGLIGENCE PER SE

         Defendants Richard M. Longo and Hillcrest Associates, Inc. (collectively, “Surveyor”)

filed Defendants Richard M. Longo and Hillcrest Associates, Inc.’s Motion for Summary

Judgment (the “Motion”). Plaintiffs Mark Fansler and Linda Goldstein (“Plaintiffs”) opposed

the Motion and filed Plaintiffs’ Opposition to Richard M. Longo and Hillcrest Associates, Inc.’s

Motion for Summary Judgment (the “Opposition”). For the reasons set forth below, the Court

will GRANT the Motion as to the need for expert testimony to demonstrate breach and

causation.

                                        INTRODUCTION

         The Court issued an opinion on the Motion on May 12, 2020 (the “Decision”). The Court

denied in part the Motion, finding that a question of fact existed as to whether the Plaintiffs’

claim against the Surveyor was barred by the applicable statute of limitations. The Court

reserved decision on the issue of whether Plaintiffs can rely on negligence per se in their claim
against Surveyor. The Court asked for additional briefing by June 2, 2020. On June 24, 2020,

the Court heard additional argument on the negligence per se issue. The Court then took the

Motion under advisement.

           The Complaint states a single cause of action against Surveyor. According to Plaintiffs,

Surveyor acted negligently by failing to obtain the required written waiver from Plaintiffs to not

set corner markers on the property located at 1805 Walnut Street, Wilmington, DE 19809 (the

“Covered Premises”). Thereafter, Surveyor relied on improperly placed iron pins. Surveyor

then compounded this error by “…improperly rel[ying] upon the boundary information taken

from a deed of record recorded in the Office of Recorder of Deeds in and for New Castle

County.”1

           Plaintiffs allege that Surveyor and Matthew Longo, Esquire, worked together to obtain an

easement, develop a mortgage survey plan (“MSP”), a revised MSP, and a legal description that,

as of May 21, 2015, showed a twenty-foot easement for access and public utilities for the

Covered Premises. Surveyor and Mr. Longo completed this work on or about June 9, 2015.

Despite this, the Covered Premises remained landlocked because the easement obtained still did

not provide access. Plaintiffs contend that this result is based, in part, on the Surveyor’s

negligence in conducting his work on the Covered Premises.

                                     PARTIES’ CONTENTIONS

           Surveyor argues that Plaintiffs have failed to provide evidence that “any breach of any

duty owed by Surveyor[ ] caused the alleged damages.” Surveyor contends that Plaintiffs have

not demonstrated that Surveyor’s MSPs did not accurately reflect the actual state of the Covered

Premises. Moreover, Surveyor claims that Plaintiffs have no expert that will opine to any breach



1
    2d Am. Compl. at ¶ 39.

                                                   2
of a relevant standard of care by Surveyor. Surveyor notes that Plaintiffs’ expert report from

Carmine F. Casper (Plaintiffs’ Expert) contains no criticism of Surveyor’s work or an opinion

that Surveyor’s purported negligence was the proximate cause of Plaintiffs’ injury.

        Plaintiffs contend that their negligence claim is sustainable. Plaintiffs are relying entirely

on negligence per se. Plaintiffs argue that Surveyor violated applicable rules and regulations

relating to professional surveyors pursuant to Chapter 27 of Title 24 of the Delaware Code. 2

Plaintiffs contend that Surveyor’s failure to obtain a waiver violated Regulation 12.7 of the

Regulations for the Board of Professional Land Surveyors (the “Board”). Plaintiffs state that this

violation plus testimony from Mr. Fansler and Plaintiffs’ Expert is enough to show a breach of

the applicable standard of care, causation and damages.

                                                DISCUSSION

        In Delaware, “the violation of a statute or ordinance enacted for the safety of others is

negligence in law or negligence per se.”3 Violations of mandated regulations by authorized

agencies have the force of law.4 “On a claim for negligence per se, a party must make a four-

part showing.”5 First, the party “must show that the statute in question was enacted for the safety

of others.”6 Next, the party “must demonstrate a causal connection between the statutory

violation and the injury, and, that [the party] was a member of the class of persons the statute set

out to protect.” 7 Then, the party “must show that the statute set forth a standard of conduct




2
Id. at ¶¶ 12-13.
3
  Sammons v. Ridgeway, 293 A.2d 547, 549 (Del. 1972).
4
Id.
5
  NVF Co. v. Garrett Snuff Mills, Inc., 2002 WL 130536, at *2 (Del. Super. Jan. 30, 2002).
6
Id. (citing Sammons, 293 A.2d at 549).
7
Id. (citing Sammons, 293 A.2d at 549.

                                                         3
which was designed to avoid the harm [the party] suffered.”8 Finally, the party “must show that

[the other party] violated the statute by failing to comply with that standard of conduct.”9

        Plaintiffs support their negligence per se claim on regulations promulgated by the Board,

specifically Regulation 12.1 and 12.7. In the Decision, the Court provided that it was not

convinced that Plaintiffs can meet this four-part test as it relates to Regulation 12.7 being a

statute/regulation enacted for the safety of others. The Court noted that its confusion on the

matter was not the fault of the parties. The parties’ attorneys did a good job of presenting and

arguing issues to the Court. Rather, the Court failed to follow up on points regarding negligence

per se, focusing, instead, on matters relating to proximate cause and damages.

        After reviewing the supplemental briefing and hearing from the parties, the Court holds

that Plaintiffs cannot rely on negligence per se with respect to claims against Surveyor. The

Supreme Court, in Tydings v. Loewenstein, 505 A.2d 443 (Del. 1986), has held that the licensing

statutes found in 24 Del. C. § 2701 et seq. do not define a standard of care and a violation of the

statutes cannot constitute negligence per se. Id. at 446. In Tydings, the trial court refused to

instruct the jury on negligence per se. The plaintiff appealed. The Supreme Court affirmed and

stated the statutes involved—24 Del. C. §§ 2701 and 2802—were licensing statutes which do not

define a standard of conduct. The Supreme Court found that fatal to plaintiff’s argument that a

violation of those statutes constituted negligence per se. Accordingly, the Supreme Court

upheld the Court’s decision not to provide a negligence per se instruction.

        Plaintiffs do not address the holding in Tydings. Instead, Plaintiffs argue that the Board

promulgated regulations that Surveyor failed to follow and that constitutes the negligence per se.



8
  D’Amato v. Czajkjowsksi, 1995 WL 945562, at *2 (Del. Super. Oct. 26, 1995) (citing Wealth v. Renai, 114 A.2d
809, 810–11 (Del. Super. 1955)).
9
  NVF Co., 2002 WL 130536, at *2 (citing Carroll v. Getty Oil Co., 498 F. Supp. 409, 412–13 (D. Del. 1980)).

                                                       4
Surveyor counters by contending that the General Assembly did not grant the Board the power to

create private causes of action. As such, a violation of a regulation promulgated by the Board

cannot constitute negligence per se.

       The Court agrees with the argument forwarded by Surveyor. The statute does not

provide the Board with the authority to grant a private cause of action for a violation of Board

promulgated regulations. See, e.g., O’Neill v. Town of Middletown, 2006 WL 4804652 (Del. Ch.

Jan. 18, 2006).    In O’Neill, the Court of Chancery reviewed 17 Del. C. §§ 131 and 508. The

Court of Chancery noted that neither statute provided for the creation of an express or implied

private right of action. Id. at *26. Section 508 contained the following language:

       [i]n order to carry out the purpose of this section, the Department shall make and
       publish rules, regulations, standards and/or specifications for planning, designing,
       constructing and maintaining any new road or street. Id.

The Court of Chancery held that this language only provides the agency with the power to adopt

regulations and fail to indicate any intent to create either a right or remedy for plaintiffs. Id.

       The language in Section 508 is similar to the language contained in 2706(c). Subsection

(c) provides:

       The Board may establish minimum technical or general standards to regulate the
       practice of land surveying within the state and may establish minimum
       requirements for the continuing education of registrants.

The language of Section 2706(c) further demonstrates that 24 Del. C. § 2701 et seq. is a licensing

statute and not one defining a standard of care or one creating a private cause of action. In

addition, nothing in the statute indicates any intent to confer to the Board the power to create

private rights or remedies. Plaintiffs citation to Regulation 12.1 does not alter this analysis. The

regulations are the way that the Board enforces surveyor licensing and standards but that does

not mean that the General Assembly authorized the Board to create private remedies. Without



                                                   5
the statutory power to create a private right or remedy, the Board cannot do that through the

language of a particular regulation.

       If Plaintiffs’ claim against the Surveyor went to trial, the Court could not—given the

decision in Tydings—instruct the jury as to negligence per se. Unlike in Sammons v. Ridgeway,

293 A.2d 547 (Del. 1972), or Capital Management Co. v. Brown, 813 A.2d 1094 (Del. 2002), the

Supreme Court has already addressed and held that violations of Title 24 do not constitute

negligence per se. Plaintiff has failed to demonstrate that Tydings is not controlling here or is

otherwise distinguishable. Moreover, as Plaintiff has developed their argument on Count II, the

Court has become convinced that expert testimony would be necessary to show that failing to

abide by Regulation 12.7 was the proximate cause of Plaintiffs’ injury.

                                         CONCLUSION

       The Court holds that violation of Regulation 12.7 does not constitute negligence per se.

As conceded, Plaintiffs have provided no other testimony demonstrating that Surveyor breached

a standard of care proximately causing injury. Accordingly, Surveyor is entitled to summary

judgment. The Motion is GRANTED and JUDGMENT is entered in favor of Surveyor on

Count II of the Second Amended Complaint.

IT IS SO ORDERED.

Dated: September 29, 2020
Wilmington, Delaware
                                              /s/ Eric M. Davis
                                              Eric M. Davis, Judge

cc: File&ServeXpress




                                                 6